Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 29, 2021 has been entered. Claims 1-5 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suyama et al (US 2015/0246475) in view of Sato et al. (US 2014/0367895).
Regarding claim 1, Suyama discloses that, as illustrated in Figs. 2-5, a liquid container manufacturing method of manufacturing a liquid container containing a content liquid from a synthetic resin preform, the method comprising:
a nozzle fitting step (as shown in Fig. 2) of fitting a blow nozzle (Fig. 2, item 4 (including items 5 and 6))to a mouth (Fig. 2, item 32) of the preform (Fig. 2, item 31) placed in a mold (Fig. 2, item 1) for blow molding; 
a liquid blow molding step (as shown in Fig. 3) of liquid blow molding the preform into a halfway shape (Fig. 4, item 2) by supplying a predetermined volume of liquid in a pressurized 
an air blow molding step (as shown in Fig. 5) of molding the preform of the halfway shape into a shape conforming to an inner surface (Fig. 5, item 41) of the mold for blow molding by supplying pressurized air from a gas supply port (Fig. 5, item 6b) provided separately from the liquid supply port into the preform after the liquid supply port is closed (see one arrow for the movement of item 9 (seal body) in Fig. 5), wherein
in the air blow molding step, the preform of the halfway shape (as shown in Fig. 5 the curved shape stretching to (see arrows) the inner surface (Fig. 5, item 41) of the mold) is stretched by the pressurized air for the molding into the shape conforming to the inner surface of the mold;
a headspace (Fig. 5, label of HS) having a volume (as shown) corresponding to a difference between a liquid volume supplied to the preform in the liquid blow molding step and a full capacity of the liquid container is generated in the liquid container after molding ([0097]-[0099]).
However, Suyama does not totally disclose that, in the liquid blow molding step, the preform is not molded into the shape conforming to the inner surface of the mold.
In the same field of endeavor, liquid blow molding, Sato discloses that, as illustrated in Fig. 21, as can be seen from a gap with a surface of the cavity 2 near a shoulder portion 43 and a bottom portion 45, the container 41 is in a state immediately before the shaping is completed and in a state where a circumferential wall of a trunk portion 44 is in loose contact with the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suyama to incorporate the teachings of Sato to provide that, in the liquid blow molding step, the preform is not molded into the shape conforming to the inner surface of the mold. Doing so would be possible to prevent volume reduction and deformation of the container as a result of the pulling-up of the stretching rod, as recognized by Sato ([0240]).
Regarding claim 2, Suyama discloses that, the liquid container manufacturing method comprises, after the air blow molding step, a release to atmosphere step of releasing an inside of the liquid container to atmosphere through the gas supply port (While omitted from the drawing, the fitting between the blow nozzle 4 and the mouth tube portion 32 of the container 41 is then disengaged ([0100], lines 1-3)). 
Regarding claims 3-4, Suyama discloses that, as illustrated in Figs. 7 and 10, the liquid container manufacturing method comprising:
a rod stretching step (as shown in Fig. 7) of axially stretching the preform by a stretching rod (Fig. 7, item 8) before or during the liquid blow molding step; and
a rod pulling step (as shown in Fig. 10) of separating the stretching rod from the liquid container after the air blow molding step (see one arrow showing the movement of the rod 8 in Fig. 10 after the headspace is created).  
5, Suyama does not disclose that, in the liquid container manufacturing method, no suck back of the liquid supplied into the preform is performed.
Sato discloses that, as illustrated in Fig. 23, in the above circumference, in conjunction with the disinsertion of the stretching rod 8a, all the liquid L remaining in a portion of the introduction path Fi below the valve mechanism Vm is flowed into the container 41, and the liquid surface Ls is lowered in the container 41. As a result, the head space is regulated to be the predetermined head space Hs set in advance as illustrated in Fig. 23 ([0244]). Thus, there is no suck back of the liquid in Sato’s process to create the head space in the container.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suyama to incorporate the teachings of Sato to provide that, no suck back of the liquid supplied into the preform is performed. Doing so would be possible to prevent volume reduction and deformation of the container as a result of the pulling-up of the stretching rod, as recognized by Sato ([0240]).
Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered. 
In response to applicant’s arguments in claim 1 that Suyama does not disclose the features of (1) a liquid blow molding step of liquid blow molding the preform into a halfway shape by supplying a predetermined volume of liquid in a pressurized state from a liquid supply port provided to the blow nozzle into the preform, the predetermined volume being less than a full capacity of the liquid container, it is not persuasive. In the teaching of Suyama, as illustrated in Fig. 4, when liquid sucking back forming the halfway shape of the preform (Fig. 4, item 2) the container is not completed yet. The halfway shape (Fig. 4, item 2) is due to the reduction of 
Regarding argument in claim 1 (as amended) that Suyama does not disclose, in the air blow molding step, the preform of the halfway shape is stretched by pressurized air for molding into the shape conforming to the inner surface of the mold, it is not persuasive. Suyama discloses that, as illustrated in Fig. 5, in the air blow molding step, the preform of the halfway shape (as shown in Fig. 5, the curved shape of the preform 2 stretching to (see arrows) the inner surface (Fig. 5, item 41) of the mold) is stretched by the pressurized air for the molding into the shape conforming to the inner surface of the mold.
Regarding argument in new claim 5 that Suyama fails to exclude any suck back step in the method, it is persuasive. However, for further consideration, the updated reference of Sato et al. (US 2014/0367895) is recited to render the rejection of claim 5. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742